Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 7, 1997, convicting him of attempted murder in the second degree, kidnapping in the second *633degree, robbery in the second degree, assault in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By validly waiving his right to appeal, the defendant has foreclosed appellate review of the issues which he now raises (see, People v Hidalgo, 91 NY2d 733; People v Callahan, 80 NY2d 273; People v Robinson, 242 AJD2d 593; People v Kirby, 216 AD2d 586). Accordingly, the judgment is affirmed. Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.